Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demetrius Shawndale Rudisill appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Rudisill, 3:05-cr-00390-RJC-5 (W.D.N.C. Jan. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.